Citation Nr: 1631733	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in April 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran advised that he was waiving RO consideration of any evidence which was hoped to be submitted afterwards, and some relevant evidence has been received subsequently. 

The Board notes that during the Veteran's April 2016 hearing, the undersigned advised the Veteran that he might want to file a claim for benefits under 38 U.S.C.A. § 1151 to connect his current low back disorder directly to surgery he had, which was in October 2002, to remove his prosthetic left testicle.  Consequently, in April 2016, the Veteran filed a VA Form 21-526EZ, in which he claimed injuries sustained at the time he had that surgery.  In a note to the VSR contained in a July 2016 rating decision, the RO advised the VSR to tell the Veteran that VA received this claim, and that because it was associated with his current appeal, it will be addressed at a later date, under separate cover by the appeals department.  This matter is therefore referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for low back disorder, both on a direct basis and as secondary to his service-connected left inguinal hernia repair with left testicle removal disability.  Disabilities now service-connected as a result of his left inguinal hernia repair include status post left inguinal herniorrhaphy, removal of left testes, and left groin scars (hereinafter referred to as the service-connected left inguinal hernia repair with left testicle removal disability).

Service treatment records show that in February 1986, the Veteran had pronounced gait changes due to left testicle area tenderness.  In April 1986, there were complaints of scrotal, groin, and right leg pain.  On May 1986 orthopedic consultation, there were negative neurological findings, including a straight leg raising negative bilaterally for radicular pain.  In July 1986, there were complaints of a bizarre shift legged gait with complaints of low back pain, right groin pain, and hip pain.  At that time, the Veteran was found to have diffuse point tenderness on palpation of the iliac crest, greater trochanter, posterior superior iliac spine, ischium, and buttock soft tissue, and right inguinal tenderness that radiated up ventrally toward the umbilicus.  

A June 1987 service treatment record indicates that the Veteran had a hernia operation in January 1987, as well as a left testicular prosthesis.  On service examinations in April, May, and September 1987, the Veteran denied having recurrent back pain and clinically, his low back was found to be normal.  On VA examination in November 1987, there were no back complaints and his musculoskeletal system was normal.  

An August 2001 VA medical record reports the Veteran's complaints of continuing back pain despite taking Flexeril as he had been prescribed 4 days beforehand.  This record suggests that there are earlier records of VA treatment, and attempts should be made to develop such records.    

VA medical records from mid to late 2002 show treatment for scrotal problems, with a normal neurological evaluation before removal of the Veteran's prosthetic testicle in October 2002, and no indications of low back disability.  

A March 2006 VA medical record reports "still continued" lower back pain.  It contains an assessment of chronic lower back pain, and indicates that there was to be treatment in April 2006.  It states that the Veteran had been seen at the Ohio State University medical center emergency room and given a diagnosis of acute lumbosacral strain.  Record suggests that there are earlier and later records of treatment, including from Ohio State University, and attempts should be made to develop such records.  In October 2006, the Veteran reported low back pain which he attributed to reinjuring his back on September 27, 2006, when his foot slipped while climbing a ladder; he reported that his back had really hurt ever since.  

In August 2008, the Veteran claimed service connection for low back disorder as secondary to service-connected inguinal hernia.  

A report of December 2005 VA X-rays of the Veteran's lumbosacral spine which was incorporated into an October 2008 VA examination report shows a clinical history of chronic low back pain, and an impression of minimal lumbar spine degenerative disc disease.  The sacroiliac joints were intact bilaterally.  The examiner in October 2008 assessed lower paravertebral back pain and found that the Veteran's examination was consistent with musculoskeletal strain.  He reported that X-rays of the Veteran's lumbar spine showed some degenerative changes.  However, he believed that it was unlikely that left inguinal hernia surgery would lead to arthritis in the back, and felt that the Veteran might have back problems due to different reasons.  Any clinical records surrounding the Veteran's December 2005 VA X-rays should be obtained. 

During the Veteran's April 2016 hearing, he testified that about 3-4 months after the surgery to remove his left testicle (which the record shows was in October 2002), he started having back problems.  He would wake up with his back stiff after that.    

A May 2016 letter from a VA physician states that the Veteran's groin pain could be related to his low back pain.  

After reviewing the evidence of record, the Board finds that additional treatment records should be obtained, followed by a VA examination as indicated below.  This action is necessary pursuant to 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any additional available relevant medical records, including:

a. any VA treatment records preceding the Veteran's August 2001 VA treatment for complaints of continuing back pain despite taking Flexeril prescribed 4 days beforehand; and
b. any treatment records from between his October 2002 left prosthetic testicle removal and March 2006; and
c. any treatment records from around March 2006 from the Ohio State University medical center emergency room for acute lumbosacral strain; and
d. any clinical records surrounding the Veteran's December 2005 lumbosacral spine X-rays; and 
e. any recent VA and private treatment records.  

The RO should attempt to obtain as complete a record as possible.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the any currently diagnosed low back disorder(s).  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed low back disorder is related to service, to include the manifestations reported from February to July 1986 (including reports of gait changes, diffuse point tenderness on palpation of the iliac crest, greater trochanter, posterior superior iliac spine, ischium, and buttock soft tissue, and right inguinal tenderness that radiated up ventrally toward the umbilicus)?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed low back disorder was caused by his service-connected left inguinal hernia repair with left testicle removal  disability?

(c) Is it at least as likely as not that any currently diagnosed low back disorder was aggravated (permanently worsened) by the Veteran's service-connected left inguinal hernia with left testicle removal disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a), (b), and (c) separately, to help ensure that each is fully, clearly, and adequately answered, and should furnish separate detailed reasons for each opinion, specifically discussing the above mentioned and any other pertinent service and post-service treatment records, as well as any relevant medical principles, to the extent appropriate.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

